DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21, 9–14 and 22–25 are rejected under 35 U.S.C. 103 as being unpatentable over Humbert, Jr. et al., US 4,129,429 in view of Kahlbaugh et al., US 2006/0096263 or Chi et al., US 2009/0064648 in further view of Arai et al., US 5,755,844, and optionally in view of Shimomura et al., US 2010/0257828.


Claim 21
Claim Interpretation
Claim 21 describes a filter.  The filter has a plurality of subassemblies.  Each subassembly comprises a first pleat pack and a second pleat pack.  The first and second pleat packs each comprises a “porous polymeric membrane.”  Additionally, each subassembly also includes “a first end cap” and “a second end cap.”  The first end cap has:
“a first opening connected to an inlet port configured to receive a liquid and first fluid flow passage structured for directing the liquid from the inlet port.”

The second end cap has:
“a second opening connected to an outlet port and a second flow passage in the second end cap structured for directing the liquid to the outlet port”

The term “porous polymeric membrane” is interpreted as a porous structure that contains at least some polymeric material, which can be, but is not necessarily, manufactured from a non-woven material.  This interpretation is reasonable in light of the disclosure, as it teaches that the membrane can be a porous material, used for particle removal, which can be manufactured by melt blowing or electrospinning.  Spec. dated Apr. 07, 2017 (“Spec.”) [0046], [0048].  
The term “end cap” is interpreted as a structure that covers one end of a filter assembly, and which may comprise openings to allow fluid communication with the interior of the filter.  This interpretation is reasonable in light of the disclosure, because Fig. 1 shows end caps 130 covering either end of the filter 100 while providing ports 
Additionally, the “liquid,” is not a positively recited elements of the claim, because it is material worked upon the apparatus rather than a structural feature of the device.  See MPEP 2115.  Therefore, the prior art will correspond to the claimed filter even if it lacks this feature.
Furthermore, the limitations describing—the inlet port “configured to receive a liquid and first fluid flow passage structured for directing the liquid from the inlet port” and the second flow passage “structured for directing the liquid to the outlet port”— describe the manner of operating the device rather than its structure.  The manner of operating a device does not differentiate an apparatus claim from the prior art.  MPEP 2114(II).  Therefore, the prior art can correspond to the claimed device, even if it fails to teach that it operates in the claimed manner.  
Claim Mapping
Regarding claim 21, Humbert discloses:
A filter (filter assembly, fig. 1, pt. 10, col. 2, ll. 19–24), comprising:
a body (housing, fig. 1, pt. 11, col. 2, ll. 19–24) having a plurality of cavities (the cavity holding filters, fig. 2, pt. F and the plenum chamber, fig. 2, pt. 19, col. 2, ll. 19–39), the body having a non-cylindrical shape (as the housing 11 is rectangular, as seen in fig. 1) defined by side walls (walls, fig. 1, pts. 12, 13, 14, 15, col. 2, ll. 19–24); and
a plurality of subassemblies (filter elements, fig. 2, pts. 29, 30, col. 2, ll. 49–55), each subassembly of the plurality of subassemblies structured and dimensioned to fit 
a plurality of pleat covers (perforated sheets, fig. 1, pts. 32, 33, col. 2, ll. 49–55) defining a first side channel (top inlet space, fig. 2, pt. I, col. 3,ll. 44–48 or top outlet space, fig. 2, pt. O, col. 3, ll. 44–48), a first region (the region holding the top filter element, fig. 2, pt. 29, col. 2, ll. 49–55 or the region holding the top filter element, fig. 2, pt. 30, col. 2, ll. 49–55), a center channel (top outlet space, fig. 2, pt. O, col. 3, ll. 44–48 or the second inlet space, fig. 2, pt. I, from the top, col. 2, ll. 44–48), a second region (the region that holds the top filter element, fig. 2, pt. 30, col. 2, ll. 49–55 or the region that holds the middle filter element 29), and a second side channel in the cavity (the inlet space I below the top filter element 30 or the middle outlet space O), each pleat cover of the plurality of pleat covers having openings (the perforations in perforated sheets 32, 33, col. 2, ll. 49–55), wherein the first region is located between the first side channel and the center channel (as the region holding the top filter element 29 is located between the top inlet space I and the top outlet space O, as seen in fig. 2 or as the top filter element 30 is located between the top outlet space O and the second inlet space I from the top, as seen in fig. 2) and wherein the second region is located between the center channel and the second side channel (as the region holding the top filter element 30 is located between the top outlet space O and the inlet space I below the top filter element 30 or as the middle filter element 29 is located between the second inlet space I from the top and the middle outlet space O, as seen in fig. 2): and
a plurality of pleat packs (the pleated filter material 31 within each filter elements 29, 30, col. 2, ll. 49–63) comprising a first pleat pack positioned in the first region (the 
the first pleat pack comprises a first pleated porous membrane (the porous material used to construct the pleated filter material 31, col. 2, ll. 49–59),
the second pleat pack comprises a second pleated porous membrane (the porous material used to construct the pleated filter material 31, col. 2, ll. 49–59), and
a first end cap is bonded to the body at a first end of the body (flange, fig. 1, pt. 16, col. 2, ll. 25–28) and a second end cap bonded to the body at a second end of the body (outlet plenum chamber, fig. 1, pt. 19, col. 2, ll. 31–34), wherein
the first end cap has a first opening (opening, fig. 1, pt. 17, that is defined by flange 16, col. 2, ll. 25–28) connected to an inlet port configured to receive a fluid (the ductwork upstream of inlet opening 17) and a first fluid flow passage defined in the first end cap structured for directing the fluid from the inlet port (the flow passage seen by the fluid flow arrows in figs. 1 and 2), and
the second end cap has a second opening (outlet opening, fig. 2, pt. 22, col. 2, ll. 31–34) connected to an outlet port (the port that surrounds this opening, as seen in fig. 2) and a second flow passage in the second end cap structured for directing the fluid to the outlet port (the passage seen by the fluid flow arrows in figs. 1 and 2), the inlet port and the outlet port further comprise fittings connectable to components of a system that delivers fluid to and from the filter (the fitting on the upstream ductwork that connects to 

    PNG
    media_image1.png
    1090
    1731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1162
    1986
    media_image2.png
    Greyscale


Humbert differs from claim 1 because it does not teach the specific material used to manufacture the pleated filter material 31.  Therefore, the reference fails to teach “a first pleated porous polymeric membrane” and a “second pleated porous polymeric membrane” with each membrane having a particle retention rating of 20 nanometers or less, as required by the claim.   
Humbert also differs from claim 1, because it does not disclose that the flange 16 or chamber 19 are made from a plastic material listed in the Markush group in claim 21.
Regarding the first issue, the filter assembly 10 is used to filter the air supplied to an internal combustion engine.  Humbert col. 1, ll. 30–35.
Kahlbaugh discloses a filter medium that can be used to filter the intake air of an internal combustion engine.  Kahlbaugh [0018], [0016].  The filter medium is a polymeric membrane because it comprises a porous nonwoven material having fibers made from polyolefin, polyester, polypropylene, and/or nylon 66, among other materials.  Id. at [0023], [0037].  The filter medium is pleatable.  Id. at [0075].  The filter medium has a particle size retention rating of 0.01 to 100 micrometers (10 to 10,000 nm).  Id. at [0024].  The filter medium is beneficial because it has high strength and excellent filtration properties.  Id. at [0008].  
Additionally, Chi discloses a filter medium that can be used to filter the intake air of an internal combustion engine.  Chi [0001], [0002].  The filter medium comprises a nanoweb layer and a scrim.  Id. at [0005].  The nanoweb layer is a porous polymeric membrane because it is a porous material comprising polymeric fibers manufactured using an electroblowing or meltblowing technique.  Id. at [0017].  The polymers used to Id. at [0021].  The filter medium is pleatable.  Id. at [0005].  The filter medium can retain particles of 0.02 micron (20 nm) in size. Id. at clm. 6.  Chi’s filter medium is beneficial because it has improved efficiency compared to conventional filters.  Id. at [0003], [0004].  
It would have been obvious to use Kahlbaugh’s filter medium or Chi’s filter medium as the filter material used to construct Humbert’s pleated filter material 31 to provide these benefits.  Additionally, the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.  Here, Humbert’s pleated filter material 31 is used to filter the air supplied to an internal combustion engine.  Humbert col. 1, ll. 30–35.  Kahlbaugh’s filter medium and Chi’s filter medium are both useful for this purpose.  Kahlbaugh [0016]; Chi [0003].  Therefore, it would have been obvious to use Kahlbaugh’s filter medium or Chi’s filter medium as the material used in the pleated filter material 31 because this would be swapping one known intake air filter material for another.  
Note that Kahlbaugh’s filter medium and Chi’s filter medium can be used to filter liquids in addition to air and gases.  Kahlbaugh [0002]; Chi [0023].  Therefore, when either filter medium is used with Humbert’s filter assembly 10, the device would be capable of filtering liquid as well as air.
Regarding the second issue, Arai discloses a filter housing, used to supply air to the intake of an internal combustion engine, where the components of the housing are manufactured from materials such as PTFE, polycarbonate, polypropylene or polyethylene.  See Arai col. 7, ll. 31–67.  It would have been obvious to manufacture See MPEP 2144.07.
As noted, in Humbert—the fitting on the upstream ductwork that connects to the inlet opening 17 and the fitting formed on the end of the outlet opening 22, that connects to the engine—correspond to the “the fittings connectable to components of a system that delivers fluid to and from the filter.”  The fitting on the end of outlet opening 22 is seen in Humbert’s fig. 1.  The end of outlet opening 22 is a fitting, because it connects the filter housing to the internal combustion engine.  
The fitting on the upstream ductwork in Humbert is not illustrated.  But fig. 6 of Arai, shows the upstream ductwork (air-inlet passage 32) of an air filter housing used to supply air to an internal combustion engine.  See Arai fig. 6, col. 11, ll. 6–13.  The end of the air-inlet passage 32 is a coupling, because this end is used to attach the filter housing to the supply air dirty air.  

    PNG
    media_image3.png
    675
    569
    media_image3.png
    Greyscale

Additionally, Shimomura discloses an air filter 1 used to purify air supplied to an internal combustion engine.  See Shimura Fig. 1, [0041].  The filter comprises an intake port 21, with duct work having an end that functions as a coupling.  Id.   

    PNG
    media_image4.png
    758
    631
    media_image4.png
    Greyscale

It would have been obvious for the ductwork upstream of Humbert’s flange 16 to have a similar structure to Arai’s inlet passage 32 or Shimura’s intake port 21, because this type of ductwork is conventionally used with air filter housings for internal combustion engines.  
Regarding claim 22, the second interpretation of Humbert teaches:
The filter of claim 21, wherein the first fluid flow passage is structured for directing the fluid from the inlet port to the center channel (as seen by the fluid flow arrows in fig. 2), wherein the fluid is directed from the center channel through the first pleat pack positioned in the first region (as seen by the fluid flow arrows in fig. 2), through the second pleat pack positioned in the second region (as seen by the fluid flow 

    PNG
    media_image2.png
    1162
    1986
    media_image2.png
    Greyscale

The limitations describing that liquid flows through the filter, fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure.  See MPEP 2114(II).  Additionally, the liquid is not a positively recited element of the claim, because it is material worked upon by the apparatus, rather than a structural component of the claimed device.  See 
Note that Kahlbaugh’s filter medium can be used to filter liquids in addition to air and gases.  Kahlbaugh [0002].  Therefore, when this filter medium is used with Humbert’s filter assembly 10, the device would be capable of filtering liquid as well as air.
Regarding claim 23, the first interpretation of Humbert teaches:
The filter of claim 21, wherein the first fluid flow passage is structured for directing the fluid from the inlet port to the first side channel and the second side channel (as seen by the fluid flow arrows in fig. 2), wherein the fluid is directed from the first side channel and the second side channel through the openings and the first pleat pack positioned in the first region and the second pleat pack positioned in the second region via parallel flows to the center channel (as seen by the fluid flow arrows in fig. 2), and wherein the second flow passage is structured for directing the fluid from the center channel to the outlet port (as the fluid from the first and second side channels is directed through the outlet port that forms outlet opening 22, as seen by the fluid flow arrows in fig. 2).

    PNG
    media_image1.png
    1090
    1731
    media_image1.png
    Greyscale

The limitations describing that liquid flows through the filter, fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure.  See MPEP 2114(II).  Additionally, the liquid is not a positively recited element of the claim, because it is material worked upon by the apparatus, rather than a structural component of the claimed device.  See MPEP 2115.  Therefore, the limitations describing the manner in which the liquid flows through the device fail to patentably distinguish over the prior art.
Note that Kahlbaugh’s filter medium can be used to filter liquids in addition to air and gases.  Kahlbaugh [0002].  Therefore, when this filter medium is used with Humbert’s filter assembly 10, the device would be capable of filtering liquid as well as air.
Claim 24 requires that for the filter of claim 21, the first fluid flow passage is structured for directing the liquid to flow from the first side channel through the first pleat pack positioned in the first region and the second pleat pack positioned in the second 
The limitations of claim 24 fail to patentably distinguish over the prior art because they describe the manner in which the device is intended to operate rather than its structure.  MPEP 2114(II).  Additionally, the “liquid” is not a positively recited element of the claim (as the claim is directed to a filter), and therefore, limitations describing the movement of the liquid fail to patentably distinguish over the prior art.  MPEP 2115.  Furthermore, it would have been obvious for the fluid flowing in Humbert’s device to contain at least some water for the reasons stated above.  
Regarding claim 25, the first and second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the first fluid flow passage is defined by an indented feature it the first end cap (as the first flow passage is formed in the space formed between the outer rim of flange 16, as seen in Humbert, fig. 2)1, the second fluid flow passage is defined by an indented feature in the second end cap (as the flow path in Humbert’s second end cap 19 is formed in the indented feature where it narrows to form opening 22, as seen in fig. 2)2, or both.”
Claim 9 requires for the filter of claim 21, the polymeric material is ultra-high molecular weight polyethylene, polypropylene, high density polyethylene, 
The terms “ultra-high molecular weight polyethylene” and “high density polyethylene” are not indefinite, even though “ultra-high molecular weight” and “high density” are relative terms.  Rather, ultra-high molecular weight polyethylene and high density polyethylene are known polymers within the art.  See e.g., Frey et al., US 2009/0069470 [0196]; Kim et al., US 2015/0031780 [0044].
 The fibers in Kahlbaugh’s filter medium can be manufactured from polymeric materials including polypropylene and nylon 66.  Kahlbaugh [0039].  Nylon 66 and nylon 6, 6 are synonyms.
The fibers in the nanoweb layer of Chi’s filter medium can be manufactured from polymeric materials including polypropylene, polyvinylidene fluoride, and nylon 6, 6.  Chi [0021].
Regarding claim 10, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the side walls of the body are curved or substantially flat (the walls 12, 13, 14, 15 are flat as seen in fig. 1).”
Regarding claim 11, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the plurality of pleat covers comprises a cage defining the center channel that separates the first region and the second region (as the perforated sheets 32, 33 and panels, fig. 2, pts. 34, 35, col. 2, ll. 55–59, form a cage 
Regarding claim 12, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 11, wherein the cage comprises a structural support member positioned between pleat covers (spacer, fig. 3, pt. 40, col. 3, ll. 2–8) separated by first and second walls of the cage (top and bottom perforated sheets 32, 33 and/or panels 34, 35).”
Regarding claim 13, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 12, wherein the pleat covers of the cage have openings (the perforations in perforated sheets 32, 33, col. 2, ll. 49–55) and wherein the first and second walls of the cage are solid (as the panels 34, 35 are solid, col. 2, ll. 55–59).”
Regarding claim 14, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the first end cap is made of a potting end cap (flange, fig. 2, pt. 23, col. 3, ll. 29–34) bonded to a fitting end cap (as the flange 23 is bonded to the side wall 20 and end wall 21 that form a fitting end cap for the filter 10, as seen in fig. 2).”
Response to Arguments
The Applicant argues that independent claim 21 is patentable over Humbert, because the filter described in the reference does not relate to filtration of liquid, but See Applicant Rem. dated Nov. 29, 2021 (“Applicant Rem.”) 7.
The Examiner respectfully disagrees.  The manner of operating a device does not differentiate an apparatus claim from the prior art.  See MPEP 2114(II).  Additionally, a claim is only limited by positively recited elements.  See MPEP 2115.  Therefore the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.  Id.
Here, claim 21 describes “A filter.”  While the claim indicates that the filter can be used to treat liquid—the limitations describing its intended use do not differentiate the claimed apparatus from the prior art.  See MPEP 2114(II).  Additionally, the liquid described in claim 21 is material worked upon by the filter.  The liquid is not a positively recited element of the claimed apparatus.  Therefore, the limitations describing that the filter is used with liquid fail to impart patentability to the claims.  See MPEP 2115.
The Applicant argues that claim 21 provides clear recitation of specific features associated with a liquid filter.  See Applicant Rem. 7.  For instance, it is argued that claim 21 describes the polymer used for the polymeric filter membrane, the polymer used for the filter body and end caps, the pore size of the polymeric filter membrane, and the inclusion of fittings that enable the filter to be coupled to a system to deliver liquid to the be filtered to and from the filter.  Id. at 8.
The Examiner respectfully disagrees.  The features that the Applicant references are commonly used in both gas and liquid filters, as explained in the rejection above.
The Applicant further argues that Kahlbaugh and Chi both fail to teach a polymeric membrane having a particle size retention rating that is 20 nanometers or See Applicant Rem. 8.  The Applicant makes this assertion because Kahlbaugh and Chi relate only to filtration of intake air of an internal combustion engine, rather than liquids used in a semiconductor manufacturing operations.  Id.
The Examiner respectfully disagrees.  Kahlbaugh’s filter material has a particle size retention rating of 0.01 to 100 micrometers (10 to 10,000 nm).  See Kahlbaugh [0024].  Likewise, the filter material in Chi can retain particles of 0.02 micron (20 nm) in size. See Chi clm. 6.  
As a general matter, note that a person of ordinary skill in the art would understand that the filter element, used to purify air supplied to an internal combustion engine, should be configured to remove small particles, within the claimed range of 20 nm or less.  For instance, Tanaka et al., US 2003/0150199 describes a filter element used to purify air supplied to an internal combustion engine, where the filter element is configured to remove dust particles ranging from 3 to 200 nm in size.  See Tanaka [0076].  Filtering particles of this size is important to prevent the mixture of foreign matter into the engine, so that the engine can properly function.  Id. at [0004]. 
Note also that claim 21 does not require that its filter is used to treat liquid in a semiconductor manufacturing process.  But even if it did, this feature would not likely overcome the prior art, because it would describe the intended use and material worked on by the apparatus, rather than the structure of the apparatus itself.  See MPEP 2114(II); MPEP 2115.
The Applicant further argues claim 21 is patentable over the prior art, asserting that Humbert’s filter does not have a polymeric body or polymeric end caps.   See Applicant Rem. 8.  The Applicant argues that the specified polymers are suitable for use Id.
The Examiner respectfully disagrees.  Claim 21 provides a laundry list of common plastic materials, which are conventionally used to manufacture filter housings.  This is illustrated by Arai, which discloses a filter housing, used to supply air to the intake of an internal combustion engine, where the components of the housing are manufactured from the same materials as claimed, such as PTFE, polycarbonate, polypropylene or polyethylene.  See Arai col. 7, ll. 31–67.  
The Applicant further argues that Humbert’s filter does not have fittings connectable to components of a system that delivers liquid to and from the filter.  See Applicant Rem. 9.  The Applicant further asserts that Humbert’s device does not have an inlet port, because no inlet port is disclosed.  Id.
The Examiner respectfully disagrees.  As noted, Humbert’s filter device is used to purify air that is supplied to an internal combustion engine.  This filter inherently has some type of duct work that connects to the flange 16 at the inlet opening 17, because the filter is provided within the engine compartment, and something has to feed air to the inlet opening 17.  It also would have been obvious to connect an inlet tube to the flange 16, because this configuration is commonly used in the art, as illustrated by the air inlet passage 32 described in Arai and the inlet port 21 in Shimomura.  See Arai Fig. 6, col. 11, ll. 6–25; Shimomura Fig. 1, [0042].

    PNG
    media_image3.png
    675
    569
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    758
    631
    media_image4.png
    Greyscale

The end of this ductwork is a coupling, because the ductwork is capable of being attached to something else at the end of the ductwork.  Likewise, the end of Humbert’s outlet tube 22 is a coupling, because the end of this tube 22 attaches the filter to the air supply conduit in the internal combustion engine.  
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, in Waibel, the fluid flow passage is formed in one of the swirl-producing channels 21 which is an indention in the endcap formed by first housing part 2.  Waibel, fig. 3, [0035].
        
        2 Additionally, in Waibel, the fluid flow passage in second end cap 1 is formed in the indention where it narrows to form the outlet seen in fig. 1.